                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 12124
                                                                                                                         2    Lindsay C. Demaree
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              E-mail: tasca@ballardspahr.com
                                                                                                                         6    E-mail: demareel@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant Chase Bank
                                                                                                                              USA, N.A. (incorrectly named as
                                                                                                                         8    Chase Card)
                                                                                                                         9

                                                                                                                         10
                                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                                         11
                                                                                                                                                                 DISTRICT OF NEVADA
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              JACQUELINE STEINMETZ,                         CASE NO. 2:19-cv-00067-APG-EJY
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                    Plaintiff,
                                                                                                                         14
                                                                                                                              v.
                                                                                                                         15                                                 JOINT MOTION AND ORDER TO
                                                                                                                              AMERICAN HONDA FINANCE; CHASE                 EXTEND TIME FOR CHASE BANK
                                                                                                                         16   CARD; EQUIFAX INFORMATION                     USA, N.A. (incorrectly named as Chase
                                                                                                                              SERVICES, LLC; EXPERIAN                       Card) TO FILE ITS REPLY IN
                                                                                                                         17   INFORMATION SOLUTIONS, INC.;                  SUPPORT OF SUMMARY JUDGMENT
                                                                                                                              INNOVIS DATA SOLUTIONS, INC.;
                                                                                                                         18   TRANS UNION LLC; and SELECT                   (Second Request)
                                                                                                                              PORTFOLIO SERVICING, LLC,
                                                                                                                         19
                                                                                                                                                    Defendants.
                                                                                                                         20

                                                                                                                         21          Chase Bank USA, N.A.’s (incorrectly named as “Chase Card”) (“Chase”) reply

                                                                                                                         22   in support of its motion for summary judgment (ECF No. 98) currently is due October

                                                                                                                         23   30, 2019. Chase and Plaintiff Jacqueline Steinmetz (“Plaintiff”) agree that Chase

                                                                                                                         24   may have until November 8, 2019 to file its reply brief.         Chase requests the

                                                                                                                         25   additional time, so its counsel, who is on maternity leave, has sufficient time to

                                                                                                                         26   address the issues raised in Plaintiff’s opposition brief.

                                                                                                                         27          The parties requested an extension to the summary judgment briefing

                                                                                                                         28   schedule, which the Court granted on October 1, 2019. See ECF No. 107. This is the


                                                                                                                              DMWEST #17703735 v1
                                                                                                                         1    second request for an extension, and it is made in good faith and not for purposes of
                                                                                                                         2    delay.
                                                                                                                         3             DATED this 29TH day of October, 2019
                                                                                                                         4    BALLARD SPAHR LLP                            KNEPPER & CLARK LLC
                                                                                                                         5
                                                                                                                              By: /s/ Lindsay C. Demaree                   By: /s/ Miles Clark
                                                                                                                         6    Lindsay C. Demaree                           Matthew I. Knepper
                                                                                                                              Nevada Bar No. 11949                         Nevada Bar No. 12796
                                                                                                                         7    1980 Festival Plaza Drive, Suite 900         Miles N. Clark
                                                                                                                              Las Vegas, Nevada 89135                      Nevada Bar No. 13848
                                                                                                                         8                                                 10040 W., Cheyenne Ave., Suite 170-109
                                                                                                                              Defendant Chase Bank USA, N.A.               Las Vegas, Nevada 89129
                                                                                                                         9    (incorrectly named as Chase Card)            (702)-825-6060
                                                                                                                         10                                                HAINES & KRIEGER
                                                                                                                                                                           David H. Krieger
                                                                                                                         11                                                Nevada Bar No. 9086
                                                                                                                                                                           8985 S. Eastern Avenue, Suite 350
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                           Henderson, Nevada 89123
                                                                                                                                                                           (702) 880-5554
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                           Attorneys for Plaintiff
                                                                                                                         14

                                                                                                                         15
                                                                                                                                                                     ORDER
                                                                                                                         16
                                                                                                                                                                     IT IS SO ORDERED:
                                                                                                                         17

                                                                                                                         18
                                                                                                                                                                     __________________________________
                                                                                                                                                                     UNITED    STATES MAGISTRATE JUDGE
                                                                                                                         19                                          UNITED STATES DISTRICT JUDGE
                                                                                                                                                                     Dated: October 30, 2019.
                                                                                                                         20                                          DATED:
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                       2
                                                                                                                              DMWEST #17703735 v1
